Citation Nr: 0022132	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1958 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO which 
denied the veteran an increased rating for the service-
connected PTSD, currently evaluated as 50 percent disabling.



REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991& Supp. 2000); 38 C.F.R. § 3.159 (1999).  This 
finding is based on the veteran's evidentiary assertion that 
his service-connected disability has increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his claim pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the veteran was afforded a fee-basis 
examination in February 1999 in conjunction with his claim 
for an increased rating for the service-connected PTSD.  
There is no indication that the examiner was provided with 
the veteran's claims file for review prior to the 
examination.  Moreover, the veteran has indicated that the 
examiner did not, in fact, have access to the veteran's 
claims file.

In light of the foregoing, the Board finds that the veteran 
should be reexamined to determine the current nature, extent, 
and severity of the service-connected PTSD.  In this regard, 
the veteran should review the veteran's claims file prior to 
the examination.  In addition, the examiner should be 
provided with a copy of the regulations pertaining to the 
rating criteria for psychiatric disorders.

Finally, the Board notes that in November 1999, the veteran 
submitted additional medical evidence directly to the Board.  
Neither the veteran nor his representative has waived the 
veteran's procedural right of initial review of the 
additional evidence by the RO.

According to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. §  § 19.37(b), must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  Therefore, the 
Board must refer this evidence to the RO for its initial 
review.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment for the service-connected PTSD.  
Any other VA treatment records of the 
veteran which are not currently in the 
claims file should also be requested.  
Any records received should be added to 
the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected PTSD.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
provide his/her findings in relationship 
to the rating criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  The examiner should comment upon 
the effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally and should render an opinion 
regarding what limitations, if any, the 
veteran's PTSD places upon his social and 
industrial capacity.  

3.  The RO should then readjudicate the 
claim for an increased rating for the 
service-connected PTSD taking into 
consideration all of the evidence of 
record, including the additional evidence 
received at the Board in November 1999.  
If the decision remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


